SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of report: (date of earliest event reported) November 15, 2011 Blue Dolphin Energy Company (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation or organization) 0-15905 (Commission file number) 73-1268729 (I.R.S. Employer Identification No.) 801 Travis Street, Suite 2100, Houston, Texas77002 (Address of principal executive offices) (713) 568-4725 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On November 15, 2011, Blue Dolphin Energy Company, a Delaware corporation (“Blue Dolphin”), issued a press release reporting its financial results for the three and nine month periods ended September 30, 2011. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (c)
